Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney T. Paul Tanpitukpongse (Reg. No. 71589) on 6/3/2022.

The application has been amended as follows: Claims 21, 28, 35, 36, 39, and 40 are amended.

1.-20.	(Canceled)

21. 	(Currently Amended) An apparatus comprising:
a plurality of network ports configured to serially replicate multicast traffic, the multicast traffic including a first multicast traffic and a second multicast traffic so as to forward, via a network, replicated multicast traffic to a plurality of computing devices, wherein each multicast traffic comprises one or more packets to be directed to multiple destination flows;
a Multicast Expansion Table (MET), implemented in memory of the apparatus, comprising a plurality of entries, wherein the plurality of entries are each assignable a network port of the plurality of network ports, wherein traversal of an entry with an assigned network port define a serial replication of a multicast traffic for the network port, wherein at least two entries of the plurality of entries comprise two or more pointers that form groups of pointers, including a first group and a second group, wherein each group of the first group and second group includes a set of pointers that form a multi-linked list associated with traversal of the plurality of entries, wherein each of the at least two entries is assignable at least one network port of the plurality of network ports, wherein traversal of a group of pointers associated with the plurality of entries, or a portion thereof, for a given multicast traffic, defines a sequence of the serial replication of the given multicast traffic over one or more sets of network ports, wherein the Multicast Expansion Table is dynamically updatable during runtime that defines the sequence of the serial replication, wherein the Multicast Expansion Table is dynamically updatable via a packet received during runtime and updated without stopping or halting replication operations, and wherein the sequence of the serial replication is reordered when the Multicast Expansion Table is dynamically updated; and 
a network interface, wherein the network interface is configured to i) serially replicate packets associated with the first multicast traffic over a first set of network ports in accordance with (i) a first sequence corresponding to a first traversal of the entries in the Multicast Expansion Table when the first group is selected and (ii) a second sequence corresponding to a second traversal of the entries in the Multicast Expansion Table when the second group is selected.

22.	(Previously Presented) The apparatus of claim 21, 
wherein each of the at least two entries is associated with one or more network ports of the plurality of network ports.

23.	(Canceled) 

24.	(Canceled) 

25.	(Previously Presented) The apparatus of claim 21, wherein the sequence of the serial replication is reordered in response to receipt of a packet of a multicast flow that comprises a tag specifying a traversal sequence of a Multicast Expansion Table (MET).

26.	(Previously Presented) The apparatus of claim 25, wherein the tag is configured as a Multicast Expansion Table traversal sequence (MTS) tag.

27.	(Previously Presented) The apparatus of claim 26, wherein all of a flow's packets carry the Multicast Expansion Table traversal sequence (MTS) tag of an active MET sequence.

28. 	(Currently Amended) A method comprising: 
receiving, at a network port of a network device, a first packet associated with a first multicast traffic; 
in response to receipt of the first packet, i) serially replicating, across a first set of network ports of a plurality of network ports associated with the network device, according to a first sequence of the first set of network ports, the first multicast traffic and ii) forwarding, via a network, the replicated first multicast traffic to a plurality of computing devices associated with the first multicast traffic; 
receiving, at the network device, a second packet associated with a second multicast traffic; and 
in response to receipt of the second packet, i) serially replicating, across a second set of network ports of a plurality of network ports associated with the network device, according to a second sequence of the second set of network ports, the second multicast traffic and ii) forwarding, via the network, the replicated second multicast traffic to a plurality of computing devices associated with the second multicast traffic, 
wherein the serial replication of the first multicast traffic and the second multicast traffic is i) based on traversal of a plurality of entries in a Multicast Expansion Table (MET) associated with the network device and ii) based on a sequence list associated therewith, wherein the Multicast Expansion Table is dynamically updatable during runtime, wherein the Multicast Expansion Table is dynamically updatable via a packet received during runtime and updated without stopping or halting replication operations, 
wherein the Multicast Expansion Table (MET), implemented in memory of the network devicetraversal of an entry with an assigned network port define a serial replication of a multicast traffic for the network port, wherein at least two entries of the plurality of entries comprise two or more pointers that form groups of pointers, including a first group and a second group, wherein each group of the first group and second group includes a set of pointers that form a multi-linked list associated with traversal of the plurality of entries, wherein each of the at least two entries is assignable at least one network port of the plurality of network ports, and wherein traversal of a group of pointers associated with the plurality of entries, or a portion thereof, for a given multicast traffic, defines a sequence of the serial replication of the given multicast traffic over one or more sets of network ports.

29.	(Previously Presented) The method of claim 28, wherein each of the at least two entries is associated with one or more network ports of the plurality of network ports.

30.	(Canceled) 

31.	(Canceled) 

32.	(Previously Presented) The method of claim 28, wherein the sequence of the serial replication is reordered in response to receipt of a packet of a multicast flow that comprises a tag specifying a traversal sequence of a Multicast Expansion Table (MET).

33.	(Previously Presented) The method of claim 32, wherein the tag is configured as a Multicast Expansion Table traversal sequence (MTS) tag.

34.	(Previously Presented) The method of claim 33, wherein all of a flow's packets carry the Multicast Expansion Table traversal sequence (MTS) tag of an active MET sequence.

35. 	(Currently Amended) A non-transitory computer readable medium comprising instructions stored thereon, wherein execution of the instructions, causes a processor of a network device to configure 
receive, at a network port of [[a]] the network device, a first packet associated with a first multicast traffic; 
in response to receipt of the first packet, i) serially replicate, across a first set of network ports of a plurality of network ports associated with the network device, according to a first sequence of the first set of network ports, the first multicast traffic and ii) forward, via a network, the replicated first multicast traffic to a plurality of computing devices associated with the first multicast traffic; 
receive, at the network device, a second packet associated with a second multicast traffic; and 
in response to receipt of the second packet, i) serially replicate, across a second set of network ports of a plurality of network ports associated with the network device, according to a second sequence of the second set of network ports, the second multicast traffic and ii) forward, via the network, the replicated second multicast traffic to a plurality of computing devices associated with the second multicast traffic, 
wherein the serial replication of the first multicast traffic and the second multicast traffic is i) based on traversal of a plurality of entries in a Multicast Expansion Table (MET) associated with the network device and ii) based on a sequence list associated therewith, 
wherein the Multicast Expansion Table (MET), implemented in memory of the network device, comprises the plurality of entries, wherein the plurality of entries are each assignable a network port of the plurality of network ports, wherein traversal of an entry with an assigned network port define a serial replication of a multicast traffic for the network port, wherein at least two entries of the plurality of entries comprise two or more pointers that form groups of pointers, including a first group and a second group, wherein each group of the first group and second group includes a set of pointers that form a multi-linked list associated with traversal of the plurality of entries, wherein each of the at least two entries is assignable at least one network port of the plurality of network ports, and wherein traversal of a group of pointers associated with the plurality of entries, or a portion thereof, for a given multicast traffic, defines a sequence of the serial replication of the given multicast traffic over one or more sets of network ports.

36.	(Currently Amended) The non-transitory computer readable medium of claim 35, 

37.	(Canceled) 

38.	(Canceled) 

39.	(Currently Amended) The non-transitory computer readable medium of claim [[38]] 35, wherein the sequence of the serial replication is reordered in response to receipt of a packet of a multicast flow that comprises a tag specifying a traversal sequence of a Multicast Expansion Table (MET).

40.	(Currently Amended) The non-transitory computer readable medium of claim 39, wherein the tag is configured as a Multicast Expansion Table traversal sequence (MTS) tag

41.	(Previously Presented) The non-transitory computer readable medium of claim 40, wherein all of a flow's packets carry the Multicast Expansion Table traversal sequence (MTS) tag of an active MET sequence.

42.	(Previously Presented) The apparatus of claim 25, wherein the tag specifies at least one of a random traversal sequence, a reverse traversal sequence, a numerically-defined traverse sequence, and a strictly-defined traverse sequence.

43.	(Previously Presented) The apparatus of claim 25, wherein the tag specifies a service level agreement (SLA) at a per-switch level.

44.	(Previously Presented) The apparatus of claim 43, wherein the tag specifies a latency fairness for a group of switches.

45.	(Previously Presented) The apparatus of claim 43, wherein the tag specifies a deterministic latency for a group of switches.

46.	(Previously Presented) The apparatus of claim 25, wherein the tag specifies a service level agreement (SLA) at a network-wide level. 


End of amendment. 

Allowable Subject Matter
Claims 21-22, 25-29, 32-36, 39-46 are allowed. 

The following is an examiner’s statement of reasons for allowance: An apparatus comprising: a plurality of network ports configured to serially replicate multicast traffic, the multicast traffic including a first multicast traffic and a second multicast traffic so as to forward, via a network, replicated multicast traffic to a plurality of computing devices, wherein each multicast traffic comprises one or more packets to be directed to multiple destination flows; a Multicast Expansion Table (MET), implemented in memory of the apparatus, comprising a plurality of entries, wherein the plurality of entries are each assignable a network port of the plurality of network ports, wherein traversal of an entry with an assigned network port define a serial replication of a multicast traffic for the network port, wherein at least two entries of the plurality of entries comprise two or more pointers that form groups of pointers, including a first group and a second group, wherein each group of the first group and second group includes a set of pointers that form a multi-linked list associated with traversal of the plurality of entries, wherein each of the at least two entries is assignable at least one network port of the plurality of network ports, wherein traversal of a group of pointers associated with the plurality of entries, or a portion thereof, for a given multicast traffic, defines a sequence of the serial replication of the given multicast traffic over one or more sets of network ports, wherein the Multicast Expansion Table is dynamically updatable during runtime that defines the sequence of the serial replication, wherein the Multicast Expansion Table is dynamically updatable via a packet received during runtime and updated without stopping or halting replication operations, and wherein the sequence of the serial replication is reordered when the Multicast Expansion Table is dynamically updated; and a network interface, wherein the network interface is configured to i) serially replicate packets associated with the first multicast traffic over a first set of network ports in accordance with (i) a first sequence corresponding to a first traversal of the entries in the Multicast Expansion Table when the first group is selected and (ii) a second sequence corresponding to a second traversal of the entries in the Multicast Expansion Table when the second group is selected.

The applicant’s arguments regarding the amendment overcoming the double patenting rejection and 112(a)-(b) rejections of previous office action (page 9-10) have been fully considered and persuasive. Thus, the double patenting rejection and 112(a), 112(b) rejections of previous office action have been withdrawn. 

The applicant’s argument with respect to Schmidt reference (page 10) have been considered and are persuasive. 

The prior art on record Li teaches method and device for serial replication of multicast packets using table with database of singly linked list destination node. Li also teaches the streams 1 and 2 to be directed to multiple destinations in fig 6 using described techniques. However, Li does not teach updating the multicast table dynamically during runtime without stopping or halting replication, or reordering the sequence of serial replication when MET is dynamically updated. 

The prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features along with all other limitations as recited in claim 21, thus claim 21 is allowed. Independent claims 28 and 35 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/7/2022